Citation Nr: 0508755	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  01- 09 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease including as secondary to Agent Orange (AO) exposure.

2.  Entitlement to service connection for a seizure disorder 
including as secondary to AO exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1970, including a tour of duty in the Republic of 
Vietnam.




This appeal to the Board of Veterans' Appeals (Board) 
previously arose from a July 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The RO denied entitlement to service connection for chronic 
acquired heart and seizure disorders including as secondary 
to AO exposure.

In July 2003 the Board remanded the case to the RO for 
further development and adjudicative action.

In December 2004 the RO affirmed the July 1990 determination 
previously entered.

The case has been returned to the Board for further appellate 
review.

The Board once again directs the RO's attention to the 
Introduction part of the July 2003 Remand wherein the Board 
noted that in February 2001, Dr. JIA (Initials) advised that 
the veteran's platelet disorder could be related to AO 
exposure.  The doctor's statement was construed as a claim of 
entitlement to service connection for a platelet disorder.  
Since this matter has still not been prepared or certified 
for appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  Coronary artery disease was not shown in active service 
or for many years thereafter, nor was it shown disabling to a 
compensable degree during the first post service year.

2.  A seizure disorder was not shown in active service or for 
many years thereafter, nor were epilepsies shown disabling to 
a compensable degree during the first post service year.

3.  The veteran's active service included a tour of duty in 
the Republic of Vietnam, and he is therefore presumed to have 
been exposed to AO.

4.  The competent and probative medical evidence of record 
establishes that the veteran's coronary artery disease and 
seizure disorder cannot satisfactorily be dissociated from 
his exposure to AO in active service.


CONCLUSIONS OF LAW

1.  Coronary artery disease may be presumed to have been 
incurred in active service as secondary to AO exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307(a)(6)(d), 3.309(e) (2004).

2.  A seizure disorder may be presumed to have incurred in 
active service as secondary to AO exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.307(a)(6)(d), 3.309(e).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records contain no evidence of coronary 
artery disease or a seizure disorder.

The veteran's record of service (DD-214) shows he served on 
active duty from January 1969 to November 1970.  His 
decorations include a Vietnam Service Medal.

The veteran filed a claim of entitlement to service 
connection for heart and seizure disorders in April 1999.

In an April 1999 letter Dr. JIA advised that he had been 
treating the veteran since February 1992.  He had suffered 
from seizures for approximately 10 years, since 1989.  He had 
never had any head trauma or brain insult of any kind.  In 
April 1994 he had a craniotomy and brain surgery because his 
seizures had become uncontrollable on medications.  He was 
still suffering from recurrent generalized convulsions with 
severe memory loss resulting total disability.

In a May 1999 letter Dr. OD advised that the veteran had been 
under his care for medically refractory partial epilepsy with 
complex partial and tonic-clonic (grand mal) seizures.  He 
was status post right lobectomy for this disorder.  He had 
been cared for more than eight years.  As part of his 
evaluation, Dr. OD had taken an extensive history from the 
veteran and his wife, and had reviewed his prior medical 
records.  Based on his knowledge of the case, there was no 
evidence of any unusual 
risk factors for epilepsy such as febrile seizures.  Head 
injury, stroke, tumor, or infectious causes.  Dr. OD noted 
that the veteran's exposure to AO made this the most likely 
etiology of his refractory epilepsy.  The Curriculum Vitae 
for Dr. OD were associated with his correspondence.

In February 2001 Dr. JIA provided previously furnished 
medical information, and advised that the veteran also had a 
history of coronary artery disease with an inferior wall 
myocardial infarction in July 1996 at the age of 48, despite 
a lack of significant risk factors.  In Dr. JIA's opinion, 
the veteran's exposure to AO and/or other toxins in Vietnam 
directly contributed to or caused both his seizure disorder 
leading to refractory brain surgery and his coronary artery 
disease.

In a February 2001 letter, Dr. OD provided similarly 
furnished medical information, and reiterated there was no 
evidence of any unusual risk factors for epilepsy such as 
febrile seizures, head injury, stroke, tumor, or infectious 
causes.  According to Dr. OD, the veteran's exposure to AO 
made this by far the most likely etiology of his refractory 
epilepsy.  It was Dr. OD's medical opinion, with a high 
degree of certainty, that AO had caused his epilepsy.

In February 2001 the veteran was afforded a VA special 
cardiology examination.  The examination concluded in 
diagnoses of arteriosclerosis, status post myocardial 
infarction of 1996, and angina pectoris.  The examiner opined 
that it was not likely that the veteran's coronary artery 
disease had any relation to his exposure to AO in service.  
He noted that the claims file had been reviewed.

In February 2001 the veteran was afforded a VA special 
neurology examination.  The examination concluded in 
diagnoses of seizure disorder, chronic refractory, and status 
post right temporal lobotomy.  The examiner advised it was 
not likely that the veteran's seizure disorder was related in 
any way to AO exposure in service.  The examiner noted that 
the claims file had been reviewed.

Associated with the claims file in October 1994 were the 
medical records and documentation referable to the veteran's 
grant of total disability benefits from the Social Security 
Administration.  The records show that the veteran was 
granted total disability benefits in November 1993, on the 
basis of organic brain syndrome and history of epilepsy.


Criteria

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If not shown during service of at least 90 days, service 
connection may be granted for certain presumptive diseases 
such coronary artery disease, arteriosclerosis, and 
epilepsies if shown disabling to a compensable degree during 
the first post service year.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).  This rule does not mean that any manifestation in 
service will permit service connection.  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of 

(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; 



(b) evidence showing post-service continuity of 
symptomatology; and 

(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  McManaway v. West, 13 Vet. App. 60, 65 
(1999) (citing Savage v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  



The CAVC held that where a claimant's personal belief, no 
matter how sincere, was unsupported by medical evidence, the 
personal belief cannot form the basis of a claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


Special AO Criteria

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  

The last date on which such a veteran shall be presumed to 
have been exposed to a herbicide agent shall be the last date 
on which he or she served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975.  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).



If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, type II 
diabetes mellitus, porphyria cutanea tarda, prostate cancer, 
chronic lymphocytic leukemia, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" 
includes epithelioid sarcoma.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within thirty years, after the last date 
on which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  

The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600, 42,604 (June 
24, 2002).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (CAFC) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  

Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a lay person.  
38 C.F.R § 3.159(a)(1).  In the regulations implementing the 
VCAA, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  See 38 
C.F.R § 3.159(a)(2).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519


Analysis

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).
The Board, however, is satisfied that all necessary 
development pertaining to the issues of entitlement to 
service connection for heart and seizure disorders including 
as secondary to AO exposure has been properly undertaken.  
The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a grant of the benefits sought on appeal by the 
veteran, that is, service connection for heart and seizure 
disorders as secondary to AO exposure.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.  
Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he has 
the disabilities at issue claimed as coronary artery disease 
and a seizure disorder.  He does not satisfy the other two 
requirements for prevailing on a claim for direct service 
connection.  That is, such disorders were not shown in 
service, disabling to a compensable degree during the first 
post service year; nor is there competent medical authority 
linking either disorder to service on a direct general 
service incurrence basis.

However, the veteran's claim of entitlement to service 
connection is not predicated upon the applicable criteria 
referable to direct/presumptive general service connection.  
His claim is predicated on his exposure to AO in service.  
The record shows that the did serve in Vietnam.  His two 
private physicians who have been treating him for many years 
have opined that it is likely with a high degree of certainty 
that his coronary artery disease and seizure disorder are 
directly related to his exposure to AO in service.

The veteran's private physicians have advised that they 
reviewed his medical records and complete history of many 
years duration.  They pointed out that they had found no 
other risk factors which would precipitate his heart and 
seizures disorders, and attributed them to his exposure to AO 
in service.

The VA medical examiners on the other hand merely opined it 
was unlikely that the veteran's heart and seizure disorders 
were due to AO exposure in service.  No rationale was 
provided with their opinions.

The Board is obligated to determine the credibility and 
probative value of the certifying physician's opinion as 
evidence to be used in adjudicating the appeal.  Under the 
CAVC's case law, the Board must analyze the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  Eddy v. Brown, 9 Vet. App. 52 
(1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

The CAVC has stated that in evaluating the probative value of 
medical evidence:  

[t]he probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may not reject medical opinions based on its own 
medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App 171 (1991).  

The Board finds that the private medical opinions reflect 
reasoned judgment and are convincingly persuasive, as opposed 
to the VA medical opinions which were merely negative without 
any explanation.

Accordingly, the Board finds that the evidentiary record, to 
a degree in relative approximate balance, permits the grants 
of entitlement to service connection for heart and seizure 
disorders as secondary to the veteran's AO exposure in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307(a)(6)(d), 3.309(e) (2004).


ORDER

Entitlement to service connection for coronary artery disease 
as secondary to AO exposure is granted.

Entitlement to service connection for a seizure disorder as 
secondary to AO exposure is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


